          Case 1:17-cv-01533-TSC Document 77 Filed 01/24/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HAMED SUFYAN OTHMAN                            )
ALMAQAMRI, et al.,                             )
on behalf of themselves and all                )
others similarly situated,                     )       Civil Action No. 1:17-cv-01533-TSC
                                               )
               Plaintiffs/Petitioners,         )
v.                                             )
                                               )
MICHAEL POMPEO, et al.,                        )
                                               )
               Defendants/Respondents.         )
                                               )

                                   JOINT STATUS REPORT

       The parties, by and through undersigned counsel, respectfully submit this Joint Status

Report to comply with this Court’s order of January 21, 2020, to describe the issues the parties

believe to be pending before the court and any other issues the parties intend to raise at the January

28 status conference. The parties conferred on January 23, 2020, and have agreed as follows:

       Plaintiffs’ First Amended Complaint remains pending before this Court. In light of the D.C.

Circuit’s decision that this case is not moot, Defendants intend to file a renewed motion to dismiss

for failure to state a claim under F.R.C.P. 12(b)(6). Plaintiffs will oppose the motion. However,

the parties agree that Plaintiffs should be permitted to further amend their complaint instead of

filing an opposition to Defendants’ motion to dismiss if, upon review of the motion to dismiss,

Plaintiffs determine that the nature of Defendants’ arguments warrants amendment. The parties

propose the following briefing schedule for the motion to dismiss:

       Defendants’ Motion to Dismiss:                         March 16, 2020

       Plaintiffs’ Opposition to Motion to Dismiss:           May 1, 2020

       Defendants’ Reply:                                     May 15, 2020



                                                   1
            Case 1:17-cv-01533-TSC Document 77 Filed 01/24/20 Page 2 of 3




          The parties further propose that, if Plaintiffs elect to file a further amended complaint, they

shall do so no later than April 6, 2020.

          Plaintiffs’ motion for class certification also remains pending before this Court. The parties

have agreed that no briefing on the class certification motion should take place until after this Court

resolves Defendants’ forthcoming motion to dismiss. The parties therefore request that the Court

hold that motion in abeyance until that time.

          Pursuant to the Court’s order of January 21, 2020, the parties have attached a joint proposed

scheduling order reflecting the parties’ proposed briefing schedule. The parties do not anticipate

raising any additional issues at the January 28, 2020 status conference, and would have no

objection should the Court determine that the status conference is unnecessary in light of this

Report.



Dated: January 24, 2020                              Respectfully submitted,

/s/ Matthew E. Price                                 /s/ Joshua S. Press      _
Matthew E. Price                                     JOSHUA S. PRESS
Noah B. Bokat-Lindell                                Trial Attorney
JENNER & BLOCK LLP                                   United States Department of Justice
1099 New York Ave. NW, Suite 900                     Civil Division
Washington, DC 20001                                 P.O. Box 868, Ben Franklin Station
(202) 639-6000 – Telephone                           Washington, DC 20044
(202) 639-6066 – Fax                                 Phone: (202) 305-0106
mprice@jenner.com                                    Joshua.press@usdoj.gov

Counsel for Plaintiffs                               Counsel for Defendants




                                                    2
          Case 1:17-cv-01533-TSC Document 77 Filed 01/24/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically filed the foregoing JOINT

STATUS UPDATE with the Clerk of the Court by using the CM/ECF system, which will provide

electronic notice and an electronic link to this document to all attorneys of record.



DATED: January 24, 2020

                               By: /s/ Matthew E. Price
                               Matthew E. Price
                               JENNER & BLOCK LLP




                                                 3
